UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-22578 Vericimetry Funds (Exact name of registrant as specified in charter) 790 E. Colorado Blvd., 9th Floor Pasadena, CA 91101 (Address of principal executive offices) (Zip code) Glenn S. Freed 790 E. Colorado Blvd., 9th Floor Pasadena, CA 91101 (Name and address of agents for service) Registrant's telephone number, including area code: (818) 813-1351 Date of fiscal year end: September 30 Date of reporting period: June 30, 2014 Item 1.Schedule of Investments Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 99.0% BASIC MATERIALS – 3.9% A Schulman, Inc. $ Aceto Corp.1 Allied Nevada Gold Corp.*, 1 Century Aluminum Co.*, 1 Clearwater Paper Corp.* Codexis, Inc.*, 1 Coeur Mining, Inc.*, 1 Commercial Metals Co. Domtar Corp. Friedman Industries, Inc.1 Hawkins, Inc.1 Horsehead Holding Corp.*, 1 Kaiser Aluminum Corp.1 KMG Chemicals, Inc.1 Kraton Performance Polymers, Inc.* Kronos Worldwide, Inc.1 Landec Corp.* Materion Corp. Molycorp, Inc.*, 1 Noranda Aluminum Holding Corp.1 Northern Technologies International Corp.* Oil-Dri Corp. of America Olin Corp.1 OM Group, Inc.1 Penford Corp.*, 1 PH Glatfelter Co.1 Resolute Forest Products, Inc.* Schnitzer Steel Industries, Inc. - Class A1 Sensient Technologies Corp.1 Shiloh Industries, Inc.*, 1 Stillwater Mining Co.*, 1 Universal Stainless & Alloy Products, Inc.*, 1 Zep, Inc.1 COMMUNICATIONS – 4.2% 1-800-Flowers.com, Inc. - Class A*, 1 AH Belo Corp. - Class A1 Alaska Communications Systems Group, Inc.*, 1 ARRIS Group, Inc.* Atlantic Tele-Network, Inc.1 Autobytel, Inc.* Aviat Networks, Inc.*, 1 Aware, Inc.*, 1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) COMMUNICATIONS (Continued) Beasley Broadcasting Group, Inc. - Class A1 $ Black Box Corp. Blucora, Inc.*, 1 CafePress, Inc.* Calix, Inc.*, 1 Cbeyond, Inc.*, 1 Central European Media Enterprises Ltd. - Class A*, 1 ClearOne, Inc.*, 1 Communications Systems, Inc.1 Comtech Telecommunications Corp. Courier Corp.1 Demand Media, Inc.*, 1 EarthLink Holdings Corp.1 Entercom Communications Corp. - Class A*, 1 ePlus, Inc.*, 1 EW Scripps Co. - Class A*, 1 FAB Universal Corp.*, 1, 2 FTD Cos., Inc.*, 1 Global Sources Ltd.*, 1 Gray Television, Inc. - Class A*, 1 Harmonic, Inc.* Harte-Hanks, Inc. Hawaiian Telcom Holdco, Inc.*, 1 ID Systems, Inc.*, 1 Internap Network Services Corp.* Intralinks Holdings, Inc.*, 1 Iridium Communications, Inc.*, 1 Journal Communications, Inc. - Class A*, 1 KVH Industries, Inc.*, 1 Limelight Networks, Inc.* Local Corp.* Martha Stewart Living Omnimedia, Inc. - Class A* MeetMe, Inc.*, 1 ModusLink Global Solutions, Inc.*, 1 NeoPhotonics Corp.*, 1 NETGEAR, Inc.*, 1 Novatel Wireless, Inc.* Oclaro, Inc.*, 1 Oplink Communications, Inc.*, 1 PC-Tel, Inc.1 Perficient, Inc.*, 1 Polycom, Inc.* Preformed Line Products Co.1 Premiere Global Services, Inc.*, 1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) COMMUNICATIONS (Continued) QuinStreet, Inc.*, 1 $ Radio One, Inc. - Class A* Radio One, Inc. - Class D* RealNetworks, Inc.*, 1 RLJ Entertainment, Inc.* Salem Communications Corp. - Class A1 Scholastic Corp.1 ShoreTel, Inc.*, 1 Sizmek, Inc.*, 1 Support.com, Inc.*, 1 Synacor, Inc.*, 1 TeleCommunication Systems, Inc. - Class A*, 1 Telenav, Inc.* TheStreet, Inc.1 United Online, Inc. UniTek Global Services, Inc.* USA Mobility, Inc.1 Voltari Corp.*, 1 Vonage Holdings Corp.*, 1 Wireless Telecom Group, Inc.*, 1 CONSUMER, CYCLICAL – 14.2% Abercrombie & Fitch Co. - Class A1 Aeropostale, Inc.*, 1 Ambassadors Group, Inc.* America's Car-Mart, Inc.*, 1 AMREP Corp.*, 1 Ark Restaurants Corp. Barnes & Noble, Inc.*, 1 Bassett Furniture Industries, Inc.1 Beazer Homes USA, Inc.*, 1 bebe stores, Inc. Big 5 Sporting Goods Corp.1 Biglari Holdings, Inc.* BJ's Restaurants, Inc.*, 1 Black Diamond, Inc.*, 1 Body Central Corp.*, 1 Brown Shoe Co., Inc.1 Build-A-Bear Workshop, Inc.* Callaway Golf Co.1 Carrols Restaurant Group, Inc.*, 1 Cash America International, Inc.1 Cato Corp. - Class A1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, CYCLICAL (Continued) Century Casinos, Inc.* $ Children's Place, Inc.1 Churchill Downs, Inc.1 Citi Trends, Inc.*, 1 Columbia Sportswear Co.1 Compx International, Inc.1 Cooper Tire & Rubber Co.1 Cooper-Standard Holding, Inc.* Core-Mark Holding Co., Inc. Crocs, Inc.* Crown Crafts, Inc.1 dELiA*s, Inc.*, 1 Delta Apparel, Inc.*, 1 Destination XL Group, Inc.*, 1 Dover Downs Gaming & Entertainment, Inc.* Dover Motorsports, Inc. Emerson Radio Corp.* Escalade, Inc.1 Ethan Allen Interiors, Inc.1 Ezcorp, Inc. - Class A*, 1 Federal-Mogul Holdings Corp.*, 1 Finish Line, Inc. - Class A Flexsteel Industries, Inc.1 Fred's, Inc. - Class A1 Frisch's Restaurants, Inc.1 Fuel Systems Solutions, Inc.*, 1 Full House Resorts, Inc.* G&K Services, Inc. - Class A1 Gaiam, Inc. - Class A*, 1 Gaming Partners International Corp.* Genesco, Inc.*, 1 Gordmans Stores, Inc.1 Group 1 Automotive, Inc.1 Guess?, Inc. Haverty Furniture Cos., Inc.1 Hawaiian Holdings, Inc.*, 1 hhgregg, Inc.*, 1 Hooker Furniture Corp.1 Houston Wire & Cable Co. Iconix Brand Group, Inc.*, 1 International Speedway Corp. - Class A1 Isle of Capri Casinos, Inc.*, 1 JAKKS Pacific, Inc.1 JetBlue Airways Corp.*, 1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, CYCLICAL (Continued) Joe's Jeans, Inc.* $ Johnson Outdoors, Inc. - Class A1 Kimball International, Inc. - Class B1 Kirkland's, Inc.*, 1 Lakes Entertainment, Inc.* LeapFrog Enterprises, Inc.* Life Time Fitness, Inc.*, 1 Lifetime Brands, Inc.1 Luby's, Inc.*, 1 M/I Homes, Inc.*, 1 Marcus Corp.1 MarineMax, Inc.*, 1 Marriott Vacations Worldwide Corp.*, 1 MDC Holdings, Inc.1 Men's Wearhouse, Inc.1 Meritage Homes Corp.*, 1 Miller Industries, Inc.1 Modine Manufacturing Co.*, 1 Monarch Casino & Resort, Inc.* NACCO Industries, Inc. - Class A1 Office Depot, Inc.* Owens & Minor, Inc.1 Pantry, Inc.*, 1 PC Connection, Inc.1 PCM, Inc.*, 1 Penn National Gaming, Inc.* Pep Boys-Manny Moe & Jack*, 1 Perfumania Holdings, Inc.*, 1 Perry Ellis International, Inc.*, 1 Quiksilver, Inc.*, 1 RadioShack Corp.*, 1 Reading International, Inc. - Class A* Red Lion Hotels Corp.*, 1 Regis Corp. Remy International, Inc.1 Republic Airways Holdings, Inc.* RG Barry Corp. Rick's Cabaret International, Inc.*, 1 Rocky Brands, Inc.1 Roundy's, Inc. Ruby Tuesday, Inc.*, 1 Rush Enterprises, Inc. - Class A*, 1 Rush Enterprises, Inc. - Class B*, 1 Ryland Group, Inc. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, CYCLICAL (Continued) ScanSource, Inc.* $ Sears Hometown and Outlet Stores, Inc.* Shoe Carnival, Inc.1 Skechers U.S.A., Inc. - Class A* Skullcandy, Inc.* Skyline Corp.*, 1 SkyWest, Inc.1 Sonic Automotive, Inc. - Class A1 Spartan Motors, Inc.1 Speedway Motorsports, Inc.1 Stage Stores, Inc.1 Standard Motor Products, Inc. Stanley Furniture Co., Inc.*, 1 Strattec Security Corp. Superior Industries International, Inc.1 Superior Uniform Group, Inc. Supreme Industries, Inc. - Class A* Systemax, Inc.*, 1 Tandy Leather Factory, Inc.* Titan International, Inc.1 Titan Machinery, Inc.*, 1 Trans World Entertainment Corp.1 Unifi, Inc.*, 1 UniFirst Corp. United Stationers, Inc. Universal Electronics, Inc.* VOXX International Corp.*, 1 WCI Communities, Inc.* Wendy's Co.1 Wesco Aircraft Holdings, Inc.*, 1 West Marine, Inc.*, 1 Weyco Group, Inc.1 Zumiez, Inc.*, 1 CONSUMER, NON-CYCLICAL – 14.7% Aaron's, Inc.1 ABM Industries, Inc.1 ACCO Brands Corp.*, 1 Acme United Corp. Addus HomeCare Corp.* Affymetrix, Inc.*, 1 Albany Molecular Research, Inc.*, 1 Alere, Inc.*, 1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) Alico, Inc.1 $ Alliance One International, Inc.* Almost Family, Inc.*, 1 Alphatec Holdings, Inc.*, 1 Amedisys, Inc.*, 1 Amsurg Corp.*, 1 Andersons, Inc. AngioDynamics, Inc.*, 1 Apollo Education Group, Inc.* BioScrip, Inc.*, 1 Boulder Brands, Inc.*, 1 Bridgepoint Education, Inc.*, 1 Brink's Co. Career Education Corp.*, 1 CBIZ, Inc.*, 1 CDI Corp. Central Garden and Pet Co.* Central Garden and Pet Co. - Class A*, 1 Chiquita Brands International, Inc.*, 1 Columbia Laboratories, Inc.*, 1 CONMED Corp.1 Convergys Corp.1 Corinthian Colleges, Inc.*, 1 CRA International, Inc.*, 1 Cross Country Healthcare, Inc.*, 1 CryoLife, Inc.1 CSS Industries, Inc.1 Cumberland Pharmaceuticals, Inc.* Cutera, Inc.*, 1 Dean Foods Co. DeVry Education Group, Inc. Digirad Corp. Edgewater Technology, Inc.* Electro Rent Corp. Ennis, Inc.1 Essex Rental Corp.*, 1 Exactech, Inc.*, 1 Five Star Quality Care, Inc.* Fresh Del Monte Produce, Inc.1 FTI Consulting, Inc.*, 1 Global Cash Access Holdings, Inc.* Great Lakes Dredge & Dock Corp.*, 1 Greatbatch, Inc.* Green Dot Corp. - Class A*, 1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) Hackett Group, Inc.1 $ Hanger, Inc.*, 1 Harvard Apparatus Regenerative Technology, Inc.*, 1 Harvard Bioscience, Inc.*, 1 Health Net, Inc.* Healthways, Inc.*, 1 Heidrick & Struggles International, Inc. Helen of Troy Ltd.* Heska Corp.*, 1 Hill International, Inc.* Hudson Global, Inc.* ICF International, Inc.*, 1 ICU Medical, Inc.*, 1 Impax Laboratories, Inc.*, 1 InfuSystems Holdings, Inc.* Ingles Markets, Inc. - Class A Intersections, Inc.1 Invacare Corp. John B Sanfilippo & Son, Inc.1 K12, Inc.*, 1 Kelly Services, Inc. - Class A1 Kindred Healthcare, Inc. Korn/Ferry International* LeMaitre Vascular, Inc. LHC Group, Inc.*, 1 LifePoint Hospitals, Inc.* Lincoln Educational Services Corp.1 Magellan Health, Inc.* Matthews International Corp. - Class A1 McGrath RentCorp1 Medical Action Industries, Inc.*, 1 Merit Medical Systems, Inc.*, 1 MGP Ingredients, Inc. Molina Healthcare, Inc.*, 1 Monster Worldwide, Inc.* Multi-Color Corp.1 National American University Holdings, Inc. National Healthcare Corp.1 Natural Alternatives International, Inc.*, 1 Nature's Sunshine Products, Inc. Natus Medical, Inc.* Navigant Consulting, Inc.* Newtek Business Services, Inc.* Nutraceutical International Corp.*, 1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) Omega Protein Corp.* $ PDI, Inc.* Perceptron, Inc.1 Pernix Therapeutics Holdings, Inc.* PharMerica Corp.*, 1 PHH Corp.* PhotoMedex, Inc.*, 1 Post Holdings, Inc.* PRGX Global, Inc.*, 1 Primo Water Corp.* QC Holdings, Inc. Quad/Graphics, Inc. RCM Technologies, Inc.* Rent-A-Center, Inc.1 Resources Connection, Inc. RPX Corp.*, 1 RTI Surgical, Inc.*, 1 S&W Seed Co.*, 1 SciClone Pharmaceuticals, Inc.*, 1 Select Medical Holdings Corp.1 Seneca Foods Corp. - Class A*, 1 Skilled Healthcare Group, Inc. - Class A*, 1 Snyder's-Lance, Inc.1 Span-America Medical Systems, Inc. SpartanNash Co.1 Spectrum Pharmaceuticals, Inc.* StarTek, Inc.*, 1 Summer Infant, Inc.* Symmetry Medical, Inc.* Synergetics USA, Inc.*, 1 TreeHouse Foods, Inc.*, 1 Triple-S Management Corp. - Class B*, 1 Universal American Corp.1 Universal Corp.1 Universal Technical Institute, Inc.1 VCA, Inc.*, 1 Viad Corp.1 Village Super Market, Inc. - Class A Weis Markets, Inc. DIVERSIFIED – 0.3% Harbinger Group, Inc.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) ENERGY – 9.0% Adams Resources & Energy, Inc.1 $ Alon USA Energy, Inc.1 Alpha Natural Resources, Inc.*, 1 Apco Oil and Gas International, Inc.*, 1 Approach Resources, Inc.*, 1 Arch Coal, Inc.1 Basic Energy Services, Inc.*, 1 Bill Barrett Corp.*, 1 BioFuel Energy Corp.* C&J Energy Services, Inc.*, 1 Cal Dive International, Inc.*, 1 Callon Petroleum Co.*, 1 Clayton Williams Energy, Inc.*, 1 Cloud Peak Energy, Inc.* Comstock Resources, Inc.1 Contango Oil & Gas Co.*, 1 Dawson Geophysical Co. Delek U.S. Holdings, Inc.1 Energy XXI Bermuda Ltd.1 Equal Energy Ltd. Escalera Resources Co.* Exterran Holdings, Inc. Forbes Energy Services Ltd.*, 1 FutureFuel Corp.1 Green Plains, Inc. Gulf Island Fabrication, Inc. Gulfmark Offshore, Inc. - Class A1 Halcon Resources Corp.*, 1 Hallador Energy Co.1 Harvest Natural Resources, Inc.* Helix Energy Solutions Group, Inc.* Hercules Offshore, Inc.*, 1 Hornbeck Offshore Services, Inc.*, 1 Key Energy Services, Inc.*, 1 Matrix Service Co.*, 1 McDermott International, Inc.*, 1 Mitcham Industries, Inc.*, 1 Natural Gas Services Group, Inc.*, 1 Newpark Resources, Inc.*, 1 Northern Oil and Gas, Inc.*, 1 Parker Drilling Co.* PBF Energy, Inc. - Class A Penn Virginia Corp.* Pioneer Energy Services Corp.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) ENERGY (Continued) Renewable Energy Group, Inc.*, 1 $ Resolute Energy Corp.*, 1 REX American Resources Corp.* Rex Energy Corp.*, 1 Saratoga Resources, Inc.*, 1 SEACOR Holdings, Inc.*, 1 Stone Energy Corp.* Swift Energy Co.*, 1 Tesco Corp. TETRA Technologies, Inc.* TGC Industries, Inc.*, 1 Triangle Petroleum Corp.*, 1 U.S. Energy Corp. Wyoming* VAALCO Energy, Inc.* Vantage Drilling Co.*, 1 W&T Offshore, Inc. Walter Energy, Inc.1 Warren Resources, Inc.*, 1 FINANCIAL – 27.9% 1st Century Bancshares, Inc.* 1st Constitution Bancorp* 1st Source Corp.1 Access National Corp. ACNB Corp.1 American Equity Investment Life Holding Co.1 American Independence Corp.*, 1 American National Bankshares, Inc.1 American National Insurance Co.1 American Realty Investors, Inc.*, 1 American River Bankshares* Ameris Bancorp*, 1 AMERISAFE, Inc.1 AmeriServ Financial, Inc. Ames National Corp.1 AmTrust Financial Services, Inc.1 Argo Group International Holdings Ltd.1 Arrow Financial Corp.1 Aspen Insurance Holdings Ltd. Associated Banc-Corp Asta Funding, Inc.* Astoria Financial Corp.1 Atlantic American Corp. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) Atlantic Coast Financial Corp.*, 1 $ Baldwin & Lyons, Inc. - Class B1 Banc of California, Inc.1 BancFirst Corp. Bancorp of New Jersey, Inc.1 Bancorp, Inc.*, 1 BancorpSouth, Inc.1 Bank Mutual Corp.1 Bank of Commerce Holdings Bank of Kentucky Financial Corp.1 Bank of Marin Bancorp1 Banner Corp.1 Bar Harbor Bankshares1 Baylake Corp. BBCN Bancorp, Inc. BBX Capital Corp. - Class A* BCB Bancorp, Inc. Berkshire Hills Bancorp, Inc. BNC Bancorp1 Boston Private Financial Holdings, Inc.1 Bridge Bancorp, Inc.1 Bridge Capital Holdings*, 1 Brookline Bancorp, Inc.1 Bryn Mawr Bank Corp.1 C&F Financial Corp.1 Calamos Asset Management, Inc. - Class A1 California First National Bancorp1 Camden National Corp. Cape Bancorp, Inc. Capital Bank Financial Corp. - Class A*, 1 Capital City Bank Group, Inc.1 Capitol Federal Financial, Inc. Cardinal Financial Corp.1 Cascade Bancorp* Cathay General Bancorp1 Center Bancorp, Inc.1 Centerstate Banks, Inc. Central Pacific Financial Corp.1 Central Valley Community Bancorp1 Century Bancorp, Inc. - Class A1 Chemical Financial Corp.1 Chemung Financial Corp.1 Cheviot Financial Corp.1 CIFC Corp. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) Citizens & Northern Corp.1 $ Citizens, Inc.*, 1 City Holding Co.1 CNB Financial Corp.1 CoBiz Financial, Inc.1 Codorus Valley Bancorp, Inc. Colony Bankcorp, Inc.* Columbia Banking System, Inc.1 Commercial National Financial Corp. Community Bank Shares of Indiana, Inc. Community Bank System, Inc.1 Community Bankers Trust Corp.* Community Financial Corp. Community Trust Bancorp, Inc.1 Community West Bancshares* Consumer Portfolio Services, Inc.*, 1 Cowen Group, Inc. - Class A* Crawford & Co. - Class A CU Bancorp*, 1 Customers Bancorp, Inc.* CVB Financial Corp.1 Dime Community Bancshares, Inc.1 Donegal Group, Inc. - Class A1 Doral Financial Corp.*, 1 Eagle Bancorp, Inc.*, 1 Eastern Virginia Bankshares, Inc.* EMC Insurance Group, Inc.1 Employers Holdings, Inc.1 Encore Capital Group, Inc.*, 1 Endurance Specialty Holdings Ltd. Enstar Group Ltd.* Enterprise Bancorp, Inc.1 Enterprise Financial Services Corp.1 ESB Financial Corp.1 ESSA Bancorp, Inc.1 Evans Bancorp, Inc. EverBank Financial Corp.1 Farmers Capital Bank Corp.*, 1 Farmers National Banc Corp.1 FBL Financial Group, Inc. - Class A1 FBR & Co.*, 1 Federal Agricultural Mortgage Corp. - Class C1 Federated National Holding Co. Fidelity Southern Corp. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) Financial Institutions, Inc.1 $ First Acceptance Corp.*, 1 First Bancorp, Inc.1 First BanCorp/Puerto Rico*, 1 First Bancorp/Troy NC First Bancshares, Inc. First Bank/Hamilton NJ*, 1 First Busey Corp.1 First Business Financial Services, Inc. First Capital Bancorp, Inc.* First Citizens Banc Corp. First Citizens BancShares, Inc. - Class A1 First Clover Leaf Financial Corp. First Commonwealth Financial Corp.1 First Community Bancshares, Inc.1 First Community Corp. First Defiance Financial Corp.1 First Financial Bancorp First Financial Corp.1 First Financial Northwest, Inc.1 First Internet Bancorp First Interstate BancSystem, Inc.1 First Marblehead Corp.*, 1 First Merchants Corp. First Midwest Bancorp, Inc.1 First NBC Bank Holding Co.* First of Long Island Corp.1 First South Bancorp, Inc./Washington NC First United Corp.* Flagstar Bancorp, Inc.*, 1 Flushing Financial Corp.1 FNB Corp.1 Forestar Group, Inc.*, 1 Fortegra Financial Corp.*, 1 Franklin Financial Corp.* FS Bancorp, Inc. Fulton Financial Corp. Gain Capital Holdings, Inc. German American Bancorp, Inc. GFI Group, Inc.1 Glacier Bancorp, Inc.1 Great Southern Bancorp, Inc.1 Greenlight Capital Re Ltd. - Class A*, 1 Guaranty Bancorp1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) Guaranty Federal Bancshares, Inc.* $ Hallmark Financial Services, Inc.*, 1 Hancock Holding Co. Hanmi Financial Corp.1 Hanover Insurance Group, Inc. Hawthorn Bancshares, Inc. Heartland Financial USA, Inc.1 Heritage Commerce Corp.1 Heritage Financial Corp.1 Heritage Financial Group, Inc. Heritage Oaks Bancorp* HF Financial Corp. Hilltop Holdings, Inc.*, 1 Hingham Institution for Savings1 HMN Financial, Inc.* Home Bancorp, Inc.*, 1 HomeStreet, Inc.1 HopFed Bancorp, Inc. Horace Mann Educators Corp. Horizon Bancorp1 Hudson Valley Holding Corp.1 Iberiabank Corp. IF Bancorp, Inc. Imperial Holdings, Inc.*, 1 Independence Holding Co.1 Independent Bank Corp. Independent Bank Corp./Rockland MA1 Infinity Property & Casualty Corp. Interactive Brokers Group, Inc. - Class A International Bancshares Corp.1 Intervest Bancshares Corp.1 INTL. FCStone, Inc.*, 1 Investment Technology Group, Inc.*, 1 Investors Title Co.1 Janus Capital Group, Inc.1 JMP Group, Inc.1 Kansas City Life Insurance Co.1 KCG Holdings, Inc. - Class A* Kemper Corp. Lakeland Bancorp, Inc.1 Lakeland Financial Corp.1 LaPorte Bancorp, Inc.1 LCNB Corp.1 LNB Bancorp, Inc. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) Louisiana Bancorp, Inc./Metaire LA $ Macatawa Bank Corp.1 Maiden Holdings Ltd.1 MainSource Financial Group, Inc.1 Manning & Napier, Inc.1 Marlin Business Services Corp. MB Financial, Inc.1 MBIA, Inc.* MBT Financial Corp.* Meadowbrook Insurance Group, Inc.1 Mercantile Bank Corp.1 Merchants Bancshares, Inc.1 Mercury General Corp. Meta Financial Group, Inc.1 Metro Bancorp, Inc.*, 1 MicroFinancial, Inc.1 Middleburg Financial Corp.1 MidSouth Bancorp, Inc.1 MidWestOne Financial Group, Inc.1 Monarch Financial Holdings, Inc. Montpelier Re Holdings Ltd.1 MutualFirst Financial, Inc. NASB Financial, Inc.1 National Bankshares, Inc.1 National Interstate Corp.1 National Penn Bancshares, Inc.1 National Western Life Insurance Co. - Class A1 Naugatuck Valley Financial Corp.* Navigators Group, Inc.* NBT Bancorp, Inc.1 Nelnet, Inc. - Class A New Hampshire Thrift Bancshares, Inc. NewBridge Bancorp*, 1 North Valley Bancorp*, 1 Northeast Bancorp Northrim BanCorp, Inc.1 Northwest Bancshares, Inc. Norwood Financial Corp. Oak Valley Bancorp Ocean Shore Holding Co. OceanFirst Financial Corp.1 Old Line Bancshares, Inc. Old National Bancorp1 Old Point Financial Corp. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) Old Second Bancorp, Inc.* $ OneBeacon Insurance Group Ltd. - Class A1 Oneida Financial Corp. Oppenheimer Holdings, Inc. - Class A1 Oritani Financial Corp.1 Orrstown Financial Services, Inc.*, 1 Pacific Continental Corp.1 Pacific Mercantile Bancorp* Pacific Premier Bancorp, Inc.*, 1 PacWest Bancorp Palmetto Bancshares, Inc.*, 1 Park National Corp.1 Park Sterling Corp.1 Parke Bancorp, Inc.*, 1 Peapack Gladstone Financial Corp.1 Penns Woods Bancorp, Inc.1 Peoples Bancorp of North Carolina, Inc. Peoples Bancorp, Inc.1 Phoenix Cos., Inc.*, 1 PICO Holdings, Inc.* Pinnacle Financial Partners, Inc.1 Piper Jaffray Cos.*, 1 Platinum Underwriters Holdings Ltd.1 Preferred Bank/Los Angeles CA*, 1 Premier Financial Bancorp, Inc.1 Primerica, Inc. PrivateBancorp, Inc. ProAssurance Corp. Provident Financial Holdings, Inc.1 Provident Financial Services, Inc.1 Pulaski Financial Corp. QCR Holdings, Inc. Renasant Corp.1 Republic Bancorp, Inc. - Class A1 Republic First Bancorp, Inc.*, 1 Riverview Bancorp, Inc.*, 1 RLI Corp.1 S&T Bancorp, Inc.1 Safety Insurance Group, Inc.1 Sandy Spring Bancorp, Inc.1 Seacoast Banking Corp. of Florida*, 1 Security National Financial Corp. - Class A*, 1 Selective Insurance Group, Inc. Severn Bancorp, Inc.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) Shore Bancshares, Inc.* $ Sierra Bancorp1 Simmons First National Corp. - Class A1 Simplicity Bancorp, Inc.1 South State Corp. Southern First Bancshares, Inc.* Southern National Bancorp of Virginia, Inc.1 Southside Bancshares, Inc.1 Southwest Bancorp, Inc.1 StanCorp Financial Group, Inc. State Auto Financial Corp.1 State Bank Financial Corp.1 Sterling Bancorp Stewart Information Services Corp.1 Stifel Financial Corp.*, 1 Stock Yards Bancorp, Inc.1 Stratus Properties, Inc.* Suffolk Bancorp*, 1 Summit Financial Group, Inc.*, 1 Summit State Bank Susquehanna Bancshares, Inc. SWS Group, Inc.* Symetra Financial Corp.1 Synovus Financial Corp. Taylor Capital Group, Inc.*, 1 TCF Financial Corp. Territorial Bancorp, Inc.1 Texas Capital Bancshares, Inc.* Third Point Reinsurance Ltd.* Timberland Bancorp, Inc. Tompkins Financial Corp.1 TowneBank/Portsmouth VA1 Transcontinental Realty Investors, Inc.* Trico Bancshares1 TrustCo Bank Corp. NY1 Trustmark Corp.1 Two River Bancorp1 Umpqua Holdings Corp.1 Union Bankshares Corp. United Bancshares, Inc. United Bankshares, Inc.1 United Community Bancorp United Community Banks, Inc.1 United Community Financial Corp.*, 1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) United Financial Bancorp, Inc.1 $ United Fire Group, Inc.1 United Insurance Holdings Corp. United Security Bancshares, Inc.* United Security Bancshares/Fresno CA* Unity Bancorp, Inc. Universal Insurance Holdings, Inc.1 Univest Corp. of Pennsylvania1 Valley National Bancorp1 ViewPoint Financial Group, Inc.1 Walker & Dunlop, Inc.*, 1 Walter Investment Management Corp.*, 1 Washington Federal, Inc. Washington Trust Bancorp, Inc.1 WashingtonFirst Bankshares, Inc. Waterstone Financial, Inc.1 Webster Financial Corp.1 WesBanco, Inc.1 West Bancorporation, Inc.1 Westfield Financial, Inc.1 Wilshire Bancorp, Inc.1 Wintrust Financial Corp.1 WSFS Financial Corp.1 Xenith Bankshares, Inc.*, 1 Yadkin Financial Corp.*, 1 INDUSTRIAL – 17.1% AAR Corp.1 Advanced Energy Industries, Inc.*, 1 Aegion Corp.*, 1 Air Transport Services Group, Inc.* Alamo Group, Inc.1 Albany International Corp. - Class A Allied Motion Technologies, Inc. AM Castle & Co.*, 1 Ameresco, Inc. - Class A*, 1 American Electric Technologies, Inc.* Ampco-Pittsburgh Corp.1 API Technologies Corp.*, 1 ArcBest Corp.1 Arotech Corp.*, 1 Astec Industries, Inc.1 Atlas Air Worldwide Holdings, Inc.*, 1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) AVX Corp. $ Ballantyne Strong, Inc.* Barnes Group, Inc.1 Bel Fuse, Inc. - Class B1 Benchmark Electronics, Inc.* Boise Cascade Co.* Brady Corp. - Class A1 Breeze-Eastern Corp.*, 1 Briggs & Stratton Corp.1 Bristow Group, Inc.1 Broadwind Energy, Inc.*, 1 CAI International, Inc.*, 1 Celadon Group, Inc.1 Checkpoint Systems, Inc.*, 1 Coherent, Inc.*, 1 Columbus McKinnon Corp.1 Comfort Systems USA, Inc.1 Con-way, Inc.1 Core Molding Technologies, Inc.* Covenant Transportation Group, Inc. - Class A*, 1 CPI Aerostructures, Inc.* CTS Corp.1 Cubic Corp.1 Curtiss-Wright Corp.1 CyberOptics Corp.* Ducommun, Inc.* Dycom Industries, Inc.*, 1 Dynamic Materials Corp. Eagle Bulk Shipping, Inc.*, 1 Eastern Co. Ecology and Environment, Inc. - Class A Electro Scientific Industries, Inc. EMCOR Group, Inc. Encore Wire Corp.1 Era Group, Inc.*, 1 Erickson, Inc.*, 1 ESCO Technologies, Inc. Esterline Technologies Corp.*, 1 Fabrinet*, 1 FreightCar America, Inc.1 Frequency Electronics, Inc.*, 1 Fuel Tech, Inc.*, 1 GATX Corp. Gencor Industries, Inc.*, 1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) General Cable Corp.1 $ General Finance Corp.*, 1 Gibraltar Industries, Inc.*, 1 Global Power Equipment Group, Inc.1 Goldfield Corp.* GrafTech International Ltd.*, 1 Granite Construction, Inc.1 Greenbrier Cos., Inc.*, 1 Greif, Inc. - Class A1 Griffon Corp.1 Handy & Harman Ltd.*, 1 Hardinge, Inc.1 Haynes International, Inc.1 Heritage-Crystal Clean, Inc.*, 1 Hudson Technologies, Inc.* Hurco Cos., Inc.1 Identiv, Inc.*, 1 IEC Electronics Corp.*, 1 II-VI, Inc.*, 1 Insteel Industries, Inc. Integrated Electrical Services, Inc.* International Shipholding Corp.1 Iteris, Inc.* Itron, Inc.*, 1 Kadant, Inc.1 Kaman Corp.1 Kemet Corp.*, 1 Key Technology, Inc.* Knightsbridge Tankers Ltd. Kratos Defense & Security Solutions, Inc.*, 1 Lawson Products, Inc.* Layne Christensen Co.*, 1 LB Foster Co. - Class A1 LMI Aerospace, Inc.*, 1 Louisiana-Pacific Corp.*, 1 LS Starrett Co. - Class A LSB Industries, Inc.*, 1 LSI Industries, Inc.1 Lydall, Inc.*, 1 Marten Transport Ltd.1 Metalico, Inc.*, 1 MFRI, Inc.* Moog, Inc. - Class A*, 1 Multi-Fineline Electronix, Inc.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) MYR Group, Inc.*, 1 $ National Presto Industries, Inc.1 NN, Inc.1 Northwest Pipe Co.*, 1 Nuverra Environmental Solutions, Inc.*, 1 Olympic Steel, Inc.1 Orbital Sciences Corp.* Orion Energy Systems, Inc.*, 1 Orion Marine Group, Inc.*, 1 PAM Transportation Services, Inc.* Patriot Transportation Holding, Inc.*, 1 Perma-Fix Environmental Services*, 1 PHI, Inc.*, 3 PHI, Inc.* Pike Corp.*, 1 Plexus Corp.* PMFG, Inc.*, 1 Powell Industries, Inc.1 Providence and Worcester Railroad Co. Quanex Building Products Corp.1 Rand Logistics, Inc.*, 1 Roadrunner Transportation Systems, Inc.*, 1 Rofin-Sinar Technologies, Inc.*, 1 Rogers Corp.* RTI International Metals, Inc.*, 1 Saia, Inc.* Sanmina Corp.* Ship Finance International Ltd.1 SIFCO Industries, Inc.1 SL Industries, Inc.* Sterling Construction Co., Inc.*, 1 Stoneridge, Inc.*, 1 STR Holdings, Inc.*, 1 Synalloy Corp. Sypris Solutions, Inc.1 TAL International Group, Inc.1 Tech Data Corp.* Tecumseh Products Co.*, 1 Teekay Tankers Ltd. - Class A1 Tetra Tech, Inc.1 Tidewater, Inc.1 Transcat, Inc.* TRC Cos., Inc.*, 1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) Tredegar Corp.1 $ TTM Technologies, Inc.*, 1 Tutor Perini Corp.* Twin Disc, Inc.1 UFP Technologies, Inc.*, 1 Ultralife Corp.* Universal Forest Products, Inc.1 USA Truck, Inc.*, 1 UTi Worldwide, Inc.1 Viasystems Group, Inc.*, 1 Vicor Corp.*, 1 Vishay Intertechnology, Inc.1 Vishay Precision Group, Inc.*, 1 VSE Corp.1 Watts Water Technologies, Inc. - Class A Werner Enterprises, Inc. Willis Lease Finance Corp.*, 1 XPO Logistics, Inc.* ZAGG, Inc.*, 1 TECHNOLOGY – 7.7% Agilysys, Inc.*, 1 Alpha & Omega Semiconductor Ltd.*, 1 Amkor Technology, Inc.* Amtech Systems, Inc.* ANADIGICS, Inc.*, 1 Astro-Med, Inc.1 Audience, Inc.* Avid Technology, Inc.* Axcelis Technologies, Inc.*, 1 AXT, Inc.*, 1 Brooks Automation, Inc.1 CACI International, Inc. - Class A*, 1 Cascade Microtech, Inc.* CIBER, Inc.*, 1 Cirrus Logic, Inc.*, 1 Cohu, Inc.1 Datalink Corp.* Digi International, Inc.*, 1 Digital River, Inc.*, 1 Diodes, Inc.* DSP Group, Inc.*, 1 Echelon Corp.*, 1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) TECHNOLOGY (Continued) Electronics For Imaging, Inc.*, 1 $ Emcore Corp.*, 1 Emulex Corp.* Engility Holdings, Inc.*, 1 Entegris, Inc.* Entropic Communications, Inc.* Epiq Systems, Inc.1 Fairchild Semiconductor International, Inc.* FormFactor, Inc.*, 1 Geeknet, Inc.*, 1 GSI Technology, Inc.*, 1 Hutchinson Technology, Inc.*, 1 Imation Corp.*, 1 InnerWorkings, Inc.*, 1 Innodata, Inc.* Insight Enterprises, Inc.*, 1 Integrated Silicon Solution, Inc.*, 1 International Rectifier Corp.*, 1 IXYS Corp.1 Key Tronic Corp.* KEYW Holding Corp.*, 1 Lexmark International, Inc. - Class A1 Majesco Entertainment Co.*, 1 ManTech International Corp. - Class A1 Maxwell Technologies, Inc.*, 1 Mentor Graphics Corp.1 Mercury Systems, Inc.*, 1 NCI, Inc. - Class A* OmniVision Technologies, Inc.* PAR Technology Corp.* Pericom Semiconductor Corp.*, 1 Photronics, Inc.*, 1 Planar Systems, Inc.*, 1 QLogic Corp.* Qumu Corp.* Radisys Corp.*, 1 Richardson Electronics Ltd./United States1 Rosetta Stone, Inc.*, 1 Rudolph Technologies, Inc.*, 1 Schawk, Inc.1 Sigma Designs, Inc.*, 1 Spansion, Inc. - Class A* Super Micro Computer, Inc.* Sykes Enterprises, Inc.*, 1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) TECHNOLOGY (Continued) SYNNEX Corp.* $ TriQuint Semiconductor, Inc.* Ultra Clean Holdings, Inc.*, 1 VeriFone Systems, Inc.*, 1 Wayside Technology Group, Inc. TOTAL COMMON STOCKS (Cost $134,278,595) RIGHTS – 0.0% FINANCIAL – 0.0% Unity Bancorp, Inc.*, 2 76 TOTAL RIGHTS (Cost $156) 76 MONEY MARKET INVESTMENTS – 34.3% BlackRock Liquidity Funds TempFund Portfolio, 0.03%,4,5 Federated Treasury Obligations Fund, 0.01%4 Fidelity Institutional Money Market Portfolio - Class I, 0.05%4,5 TOTAL MONEY MARKET INVESTMENTS (Cost $56,630,922) TOTAL INVESTMENTS – 133.3% (Cost $190,909,673) Liabilities less other assets – (33.3)% ) TOTAL NET ASSETS – 100.0% $ * Non-income producing security. 1 All or a portion of shares are on loan.Total loaned securities had a fair value of $52,075,118 at June 30, 2014. 2 This security is an illiquid security and valued at its fair value as determined in good faith by the Adviser, in accordance with procedures established by, and under the general supervision of, the Fund’s Board of Trustees. 3 Shares are non-voting. 4 Variable rate security; the rate shown represents the rate at June 30, 2014. 5 Investments purchased with cash proceeds from securities lending.Total collateral had a fair value of $53,745,759 at June 30, 2014. See accompanying Notes to Schedule of Investments. Vericimetry Funds NOTES TO SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited) 1. Organization Vericimetry Funds, a Delaware Statutory Trust (the “Trust”), is registered under the Investment Company Act of 1940 as a diversified, open-end management investment company. The Trust consists of the Vericimetry U.S. Small Cap Value Fund (the “Fund”). The Fund’s primary investment objective is to provide long-term capital appreciation. The Fund commenced operations on December 27, 2011. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Trust in the preparation of its financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”) for investment companies. The presentation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expenses. Actual results may differ from those estimates and disclosure of contingent assets and liabilities. (a) Investment Valuation – Investments in securities traded on a national securities exchange are valued at the last reported sales price on the day of valuation. Securities traded on the Nasdaq National Market are valued at the Nasdaq Official Closing Price (“NOCP”). If there is no last reported sale or NOCP, the value of such securities will be at the mean between the most recent quoted bid and ask prices.Short-term investments are valued at amortized cost, which approximates fair value. If amortized cost does not approximate fair value, short-term securities are reported at fair value. Securities for which market quotations are not readily available are valued at their estimated fair value as determined in good faith by Vericimetry Advisors LLC (“the Adviser”) under procedures established by and under the general supervision and responsibility of the Trust’s Board of Trustees. Under GAAP, various inputs are used in determining the value of the Fund’s investments. These inputs are summarized into three broad levels and described below: Level 1 – quoted prices for active markets for identical securities. An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. A quoted price in an active market provides the most reliable evidence of fair value. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.).Quoted prices for identical or similar assets in markets that are not active. Inputs that are derived principally from or corroborated by observable market data.An adjustment to any observable input that is significant to the fair value may render the measurement at Level 3 measurement. Level 3 – significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the fair values of the Fund’s investments in each category as of June 30, 2014: Level 1 Level 2* Level 3* Total Investments in Securities Common Stocks Basic Materials $ $
